COOK, Judge
(dissenting):
I agree with the majority that the grant of immunity given to the accused proscribed use of any testimony by him regarding the offense but did not protect against prosecution on the basis of independent evidence. However, I disagree with the majority that the record does not establish independent sources for the evidence used by the Government at accused’s trial.
As presented in the accused’s petition for grant of review, the assignment of error was that prosecution of the accused on Charge I, specification 1 (larceny of Government generators on July 3, 1974) “was in violation of a grant of immunity.” The same allegation had been advanced before the Court of Military Review. Both in that court and in his brief in support of the petition in this Court, the accused made no claim that the Government had failed to *297establish an independent source for the evidence used against him. However, after our grant of review, for the first time, the accused asserted, in his Rule 43 brief, that even if the immunity grant was “interpreted to be testimonial, the government failed to meet the heavy burden of demonstrating its independent source of evidence.” In these circumstances, I believe the Court is obligated to examine the record to determine whether there is, indeed, such uncertainty as to source as to require further inquiry into that matter. In my opinion, the record demonstrates, beyond any reasonable doubt, that the evidence used against the accused came from sources independent of his testimony at the trial of his co-accused, Hillmon.
The grant of immunity is undated, but during the hearing on the motion to dismiss the July 3 offenses, because of the grant of immunity, trial counsel testified, without impeachment or contradiction, that the accused and his then-counsel were given the grant of immunity in a meeting with him on December 3. The day before, the accused’s own trial had started, and at that time Captain Loh represented him. He had come into the case as defense counsel immediately after the accused was apprehended on July 18, in connection with the offenses of that date.
Both the offenses of July 3 and 18 had been referred to trial. Previously, however, the accused had apprised Captain Loh that he had decided to “cooperate” with the Government and he had, in fact, made an incriminating statement to CID agents. As a result of discussions between trial and defense counsel regarding the accused’s disposition to cooperate, trial counsel intended not to present evidence as to the July 3 offenses and to give the accused the grant of immunity in regard to those offenses. The first anticipation was frustrated by the accused.
To the declared “total surprise” of Captain Loh, the accused informed the trial judge that he wanted Captain Loh “to be excused” as his lawyer, and he desired, as counsel, an Air Force officer from nearby Osan Air Base. That officer and the accused met with trial counsel the next day. Four days later, the accused testified at Hillmon’s trial.
Appellate defense counsel concede that accused’s testimony at Hillmon’s trial on December 6 was “essentially the same” as the testimony he had given on September 10 at the hearing conducted by the Article 32 officer investigating the charges against Hillmon. The accused’s own Article 32 hearing was held on September 13. The evidence included in the investigating officer’s formal report of that hearing is that used by the Government against the accused at his trial. That evidence, consisting of documents and expected testimony, was summarized in the staff judge advocate’s pretrial advice, dated October 1, 1974. Included in the summary is evidence to the effect that a generator listed on a transportation document for generators loaded on a truck driven by the accused on July 3, for delivery from Camp Humphreys to Camp Carroll, was found on July 18, in an orchard near Camp Humphreys. I have no doubt, therefore, that all the evidence used against the accused was known and available to the Government long before, and independent of, the accused’s testimony at Hillmon’s trial. Consequently, I perceive no merit in this aspect of the accused’s attack on his conviction.
In any event, the case is now so stale that I believe prolongation of the proceedings to effectuate the disposition directed by the majority serves no useful purpose. The offenses were committed in July 1974. The necessary witnesses, undoubtedly, have been scattered, and perhaps some have been separated from the military service. Further, the term of confinement to which the accused was sentenced has long since expired. I would, therefore, set aside the findings of guilty of Charge I, specification 1; dismiss that charge; and return the record of trial to the Court of Military Review *298for reassessment of the sentence on the basis of the remaining findings of guilty. This disposition has the added advantage of giving the Court of Military Review the opportunity to consider the impact of the alleged improper argument on sentence by trial counsel. See United States v. Mosely, 1 M.J. 350 (C.M.A.1976).1

. By separate order, the majority vacated our grant of a third assignment of error, which alleges that the accused was denied due process because service upon him of the authenticated record of trial was untimely and, therefore, in violation of Article 54(c), Uniform Code of Military Justice, 10 U.S.C. § 854(c). Here, as in United States v. Edwards, No. 31,318 (Order, June 25, 1976), the record was served upon the accused after the convening authority had acted. In Edwards, the Court set aside the convening authority’s action for such untimely service. In light of Edwards, I do not believe our grant of the assignment of error was improvident. However, on further review of the record, I am satisfied that the error was harmless to the accused.